*494A reasonable view of the evidence supports the jury’s findings that, although defendant operated his vehicle negligently, the sole proximate cause of the accident was plaintiff’s failure to drive with her car lights on as she approached the intersection; such findings are not inconsistent (see, Gross v Napoli, 216 AD2d 524). There is no merit to plaintiffs’ claim that the court’s instruction that each party was under a duty "to have the automobile under reasonable control and to keep a proper lookout under the circumstances then existing, to see and be aware of what was in their view and to use reasonable care to avoid an accident” did not adequately convey the principle set forth in PJI 2:77 that drivers are negligent if they fail to see that which they should have seen. Concur — Murphy, P. J., Rubin, Ross and Tom, JJ.